DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/08/2022.
Claims 1-3, 9-11, and 17 have been amended and are hereby entered.
Claims 21-24 have been added.
Claims 16 and 18-20 have been canceled.
Claims 1-15, 17, and 21-24 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
The present amendments obviate the previous 112 rejections; therefore, these rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant argues that the presently amended “receive, using the communications module, information related to scheduling appointments at the physical location based on identifying information of the computing device” of the independent claims is “not just an incidental feature” but rather integrates the claims into a practical application by being an additional element which amounts to significantly more than the recited judicial exceptions.  Applicant’s only provided support for this assertion is that this amended limitation “cannot be characterized as well-known, routine or conventional activity in the field, as evidenced at least by the fact that none of the art of record contains or teaches such features, alone or in combination.”  As a preliminary matter, Examiner notes that the few cited references of the previous Office Action do not constitute the entirety of the prior art, and as such, pointing out that the amended feature is not present in these few references hardly qualifies as evidence that such activity would not be well-understood, routine, and conventional.  Further, Applicant’s assertion that this functionality is not present in the previously cited references is incorrect.  See responses to 102/103 and updated 102 rejections below for more information.  
Substantively, this argument is foundationally flawed for two related reasons.  Firstly, this argued limitation, even as presently amended, is categorized as reciting an abstract idea rather than as being an additional element (which, Examiner notes, does not treat this element as “just an incidental feature”).  Abstract ideas may not integrate themselves into a practical application or provide “significantly more” than themselves.  Rather, this must be achieved by any recited additional elements or the combination thereof.  As this limitation is not an additional element, it cannot integrate the claim into a practical application.  See MPEP 2106.04(d) and 2106.05 for more information on this standard.  
Secondly, a finding that a limitation is well-understood, routine, or conventional is required where a limitation is categorized as an additional element and further subcategorized as insignificant extra-solution activity.  As this limitation is neither categorized as insignificant extra-solution activity, nor as an additional element at all, such a finding is not required under Step 2B.  As such, this argument is irrelevant.  
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102 and 103 analyses have been considered and are unpersuasive.
Applicant’s sole arguments regarding 102 and 103 is that the entirety of the as-amended limitation “receive, using the communications module, information related to scheduling appointments at the physical location based on identifying information of the computing device” is not disclosed in the “cited portions of Rjeili,” and said deficiency is not cured by any of the other cited references.  While art-based arguments purely related to newly presented functionality typically need not be addressed in these responses to Applicant’s Remarks, Examiner chooses to do so in order to refute Applicant’s arguments.  Indeed, not only is this amended functionality disclosed in the primary Rjeili reference, it is found in the very passages cited for this limitation’s pre-amended form in the prior Office Action.  
Particularly, Paragraph 0165 states in part that “[a]fter the specific object has been identified” (such as a conference room, as per the rest of the previously presented citation), the enterprise resource may retrieve the features and capabilities associated with the object (such as scheduling information, as per the rest of the previously presented citation) “based on the authorization credentials of the user device.”  These authorization credentials of the user device constitute the newly claimed “identifying information of the computing device” under the broadest reasonable interpretation of the language.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 discloses the following limitation:  “wherein the image encodes a digital signature to be used to confirm that the image is usable in determining that the location of the computing device corresponds to the physical location.”  The original disclosure does not properly support the concept of the digital signature being encoded in an image itself.  Rather, Paragraphs 0103-0104 disclose said digital signature being encoded in a “target,” which, as per Paragraph 0097, is the previously claimed “portion of an environment in which the computing device is located” rather than the image taken of said portion of the environment.  Further, Paragraph 0104 discloses that said digital signature allows “a given target to be confirmed as genuine with only genuine targets being usable in determining that the mobile computing device 100 is at particular locations.”  
Claim 23 discloses the following limitation:  “wherein the image encodes an expiry date.”  Similar to the 112(a) rejection of Claim 22 above, the original disclosure does not properly support the concept of the expiry date being encoded in an image itself.  Rather, Paragraphs 0103-0104 disclose said expiry date being encoded in a “target,” which, as per Paragraph 0097, is the previously claimed “portion of an environment in which the computing device is located” rather than the image taken of said portion of the environment.  Claim 24 is rejected due to its dependence upon Claim 23.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 contain variations of the following limitation:  “responsive to the input indicating the instruction to perform the action related to appointments, determine that the location of the computing device corresponds to a physical location where appointments are schedulable.”  In this limitation, the term “the location of the computing device” lacks antecedent basis.  For the purposes of this examination, “the location of the computing device” will be interpreted as “a location of the computing device.”  Claims 2-8 and 21-24 are rejected due to their dependence upon Claim 1. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 9, and 17, the limitations of receive input indicating an instruction to perform an action related to appointments; responsive to the input indicating the instruction to perform the action related to appointments, determine that the location of the computing device corresponds to a physical location where appointments are schedulable; and responsive to determining that the location of the computing device corresponds to the physical location:  receive, using the communications module, information related to scheduling appointments at the physical location based on identifying information of the computing device; present, via the output module, an indication based on the received information; receive, via the input module, input requesting an action in relation to an appointment at the physical location; and send, using the communications module, an indication to initiate the requested action, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations falls within at least the enumerated subcategory of commercial or legal interactions.  Additionally, the limitation of responsive to the input indicating the instruction to perform the action related to appointments, determine that the location of the computing device corresponds to a physical location where appointments are schedulable, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, but for any recited computer components, this limitation may be accomplished by way of observations, evaluations, and judgments.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computing device; a processor; an input module coupled to the processor; an output module coupled to the processor; a communications module coupled to the processor; a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computing device to perform various limitations; and a non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a computing device cause the computing device to perform various limitations.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-8, 10-15, and 21-24, describing various additional limitations to the system of Claim 1, the method of Claim 9, or the product of Claim 17, amount to substantially the same unintegrated abstract idea as Claims 1, 9, and 17 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 10 disclose a location module coupled to the processor, wherein determining that the location of the computing device corresponds to the physical location includes determining a location of the computing device using the location module (merely using a computer as a tool to perform a judicial exception), which does not integrate the claims into a practical application.
Claims 3 and 11 disclose further comprising an image capture module coupled to the processor (merely using a computer as a tool to perform a judicial exception), and wherein determining that the location of the computing device corresponds to the physical location includes:  capturing, using the image capture module, an image of a portion of an environment in which the computing device is located (generally linking the use of a judicial exception to a particular technological environment or field of use); and detecting that the captured image includes a particular physical object expected in the physical location (an abstract idea in the form of a mental process), which do not integrate the claims into a practical application.  
Claims 4 and 12 disclose presenting, via the output module, the captured image with the particular physical object replaced by a user interface including the indication based on the received information (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claims into a practical application.
Claims 5 and 13 disclose wherein the information related to scheduling appointments at the physical location includes information related to available appointments at the physical location (merely narrowing the field of use), and wherein the requested action includes a request to book one of the available appointments (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.  
Claims 6 and 14 disclose receive an indication that a prior appointment associated with the computing device was previously scheduled for the physical location (an abstract idea in the form of a certain method of organizing human activity); detect that a current time falls within an interval encompassing a start time of the prior appointment (an abstract idea in the form of a mental process); and present an option to check-in for the prior appointment (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claims 7 and 15 disclose wherein the input requesting the action includes input selecting the option to check-in for the prior appointment (an abstract idea in the form of a certain method of organizing human activity) and wherein an indication to check-in for the prior appointment is sent responsive to receiving the input (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claim 8 discloses wherein the received information further includes one or more promotions identified based on a profile associated with the computing device (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim 21 discloses wherein the identifying information of the computing device includes a device serial number (narrows the field of use), which does not integrate the claim into a practical application.
Claim 22 discloses wherein the image encodes a digital signature to be used to confirm that the image is usable in determining that the location of the computing device corresponds to the physical location (narrows the field of use), which does not integrate the claim into a practical application.
Claim 23 discloses wherein the image encodes an expiry date (narrows the field of use), which does not integrate the claim into a practical application.
Claim 24 discloses wherein determining that the location of the computing device corresponds to the physical location includes validating the expiry date (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rjeili et al (PGPub 20140344420) (hereafter, “Rjeili”).  
Regarding Claims 1, 9, and 17, Rjeili discloses the following limitaitons
A computing device (Abstract; ¶ 0035-0037; Fig. 2; mobile device); 
a non-transitory computer-readable storage medium storing instructions executable by a processor (¶ 0034-0037; Fig. 2; software may be stored within memory and/or other storage to provide instructions to processor to perform various functions); 
a processor (¶ 0035-0037; Fig. 2; processor);
an input module coupled to the processor (¶ 0035-0037; Fig. 2; input/output device);
an output module coupled to the processor (¶ 0035-0037; Fig. 2; input/output device);
a communications module coupled to the processor (¶ 0035-0037; Fig. 2; network interface); 
a memory coupled to the processor and storing instructions executable by a processor (¶ 00335-0037; Fig. 2; software may be stored within memory  and/or other storage to provide instructions to processor to perform various functions);
receive input indicating an instruction to perform an action related to appointments (¶ 0150-0151, 0162-0163, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information);
responsive to the input indicating the instruction to perform the action related to appointments, determine that the location of the computing device corresponds to a physical location where appointments are schedulable (Abstract; ¶ 0005, 0102-103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device determines that the device is proximate to a location such as a conference room; user is necessarily proximate to the location in order to use the mobile device to take a picture of the room's tag, barcode, or placard); 
responsive to determining that the location of the computing device corresponds to the physical location:  receive, using the communications module, information related to scheduling appointments at the physical location based on identifying information of the computing device (¶ 0007, 0154, 0165, 0170; Fig. 14; Claim 8;  identifies the conference room associated with the input; retrieves information associated with the conference room and features/capabilities thereof, said information including the room meeting and vacancy schedule; the enterprise resource may retrieve the features and capabilities associated with the object, based on the authorization credentials of the user device);
present, via the output module, an indication based on the received information (¶ 0154-0157, 0166, 0170; Fig. 14; mobile device displays the information associated with the conference room);
receive, via the input module, input requesting an action in relation to an appointment at the physical location (¶ 0154-0155, 0159, 0167, 0170; Fig. 14; user may access the features and functionalities of the conference room, including reserving a location and/or scheduling a meeting); and
send, using the communications module, an indication to initiate the requested action (¶ 0154-0155, 0159, 0167, 0170; Fig. 14; system controls an object such as a conference room in respose to a command from the mobile device).  
Regarding Claims 2 and 10, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili additionally discloses a location module coupled to the processor, wherein determining that the location of the computing device corresponds to the physical location includes determining a location of the computing device using the location module (Abstract; ¶ 0005, 0102-103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device determines that the device is proximate to a location such as a conference room; mobile device location may be determined by GPS, Bluetooth, NFC, etc.).  
Regarding Claims 3 and 11, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili additionally discloses:
further comprising an image capture module coupled to the processor (¶ 0005, 0007, 0124, 0150; Fig. 2; mobile device input may include a camera);
wherein determining that the location of the computing device corresponds to the physical location includes:  capturing, using the image capture module, an image of a portion of an environment in which the computing device is located (¶ 0005, 0102-0103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information); and
detecting that the captured image includes a particular physical object expected in the physical location (¶ 0150-0154, 0164, 0170; captured image is analyzed to detect objects therein, such as a conference room placard, a printer label having a printer network name, etc.; mobile device location is determined based on the identified object).  
Regarding Claims 4 and 12, Rjeili discloses the limitations of Claims 3 and 11.  Rjeili additionally discloses wherein the instructions, when executed by the processor, further cause the computing device to:  present, via the output module, the captured image with the particular physical object replaced by a user interface including the indication based on the received information (¶ 0155-0156, 0166, 0169-0171; Figs. 15A-C; object data and functionalities are presented to the user via an augmented reality display on the user's mobile device; display the conference room information in an augmented reality view along with the image of the conference room placard).  
Regarding Claim 22, Rjeili discloses the limitations of Claim 3.  Rjeili additionally discloses wherein the image encodes a digital signature to be used to confirm that the image is usable in determining that the location of the computing device corresponds to the physical location (¶ 0005, 0102-0103, 0150-0154, 0162-0165, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information; the captured input (e.g., image of a barcode) also may include location data (e.g., GPS coordinates) to facilitate the identification of the individuals or objects; a recognized barcode containing location data constitutes a digital signature confirming its usability by the system; mobile device location is determined based on the identified object).  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Thompson et al (PGPub 20140257883) (hereafter, “Thompson”).
	Regarding Claims 5 and 13, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili does not explicitly disclose but Thompson does disclose:
wherein the information related to scheduling appointments at the physical location includes information related to available appointments at the physical location (¶ 0064; Fig. 7; retrieves and displays data associated with this enterprise resource; data can include dates, available times, locations, etc.); and 
wherein the requested action includes a request to book one of the available appointments (¶ 0064, 0067; Figs. 7, 9; user can select a reserve room button that corresponds to the resource, day, and time that the user would like to reserve).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the scheduling functionality of Thompson with the resource reservation system of Reiji because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thompson are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Holmes et al (PGPub 20170357917) (hereafter, “Holmes”).
	Regarding Claims 6 and 14, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili does not explicitly disclose but Holmes does disclose:
receive an indication that a prior appointment associated with the computing device was previously scheduled for the physical location (¶ 0215-0216, 0456-0457; system obtains a reservation schedule for the meeting space to identify candidate user IDs associated with participants of the upcoming reservation; in response, the system confirms the user if the user ID associated with the proximity indicator matches one of the identified user IDs);
detect that a current time falls within an interval encompassing a start time of the prior appointment (¶ 0215-0216; Fig. 6A; the status indicator indicates "reserved" between the early check-in threshold and the check-in deadline; allows the user to check-in to an upcoming reservation while the current time is between the early check-in threshold and the check-in deadline); and
present an option to check-in for the prior appointment (¶ 0215-0216; Fig. 6A; allows the user to check-in to an upcoming reservation while the current time is between the early check-in threshold and the check-in deadline; user interface prompts the user to "slide to check-in").  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the check-in functionality of Holmes with the resource reservation system of Reiji because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Holmes are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 7 and 15, Rjeili discloses the limitations of Claims 6 and 14.  Rjeili does not explicitly disclose but Holmes does disclose:
wherein the input requesting the action includes input selecting the option to check-in for the prior appointment (¶ 0219; Figs. 6A-6B; user performs a left-to-right swipe gesture over the check-in prompt); and 
wherein an indication to check-in for the prior appointment is sent responsive to receiving the input (¶ 0219; Figs. 6A-6B; status indicator changes to "Meeting in Progress" in response to the left-to-right swipe gesture over the check-in prompt).  
The motivation to combine remains the same as for Claim 6. 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Banatwala et al (PGPub 20160171891) (hereafter, “Banatwala”).  
	Regarding Claim 8, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili does not explicitly disclose but Banatwala does disclose wherein the received information further includes one or more promotions identified based on a profile associated with the computing device (Abstract; ¶ 0083; Figs. 7A, 7F; it is determined whether any offers should be made to users who have accounts; such offers are presented).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the promotional functionality of Banatwala with the resource reservation system of Reiji because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Banatwala are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Segal et al (PGPub 20150039357) (hereafter, “Segal”).  
Regarding Claim 21, Rjeili discloses the limitations of Claim 1.  Rjeili does not explicitly disclose but Segal does disclose wherein the identifying information of the computing device includes a device serial number (¶ 0059; authentication may occur via a unique identifier associated with a mobile device; the unique identifier may be an IMSI number, an IMEI number, a MEID, an electronic serial number (ESN), etc.).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the identifying information types of Segal with the resource reservation system of Reiji because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Segal are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Sakurai (JP 2017016204) (hereafter, “Sakurai”).
Regarding Claim 23, Rjeili discloses the limitations of Claim 3.  Rjeili additionally discloses wherein the image encodes data (¶ 0005, 0102-0103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information; object identified using information embedded in tag or barcode).  Rjeili does not explicitly disclose but Sakurai does disclose wherein the encoded data comprises an expiry date (¶ 0066; system decodes QR code to determine level of access to the room; QR code embedded with the expiration date).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the tag-embedded information of Sakruai with the resource reservation system of Reiji because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sakurai are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 24, Rjeili discloses the limitations of Claim 23.  Rjeili additionally discloses wherein determining that the location of the computing device corresponds to the physical location includes validating the code information (¶ 0005, 0102-0103, 0150-0154, 0162-0164, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information; object identity determined based on confirmed tag, barcode, etc. information; mobile device location is determined based on the identified object).  Rjeili does not explicitly disclose but Sakurai does disclose wherein the code information comprises the expiry date (¶ 0065-0066; validity of QR code is determined; QR code embedded with the expiration date).  The rationale to combine remains the same as for Claim 23.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190012614 – “Information Processing Apparatus, Resource Reservation System, and Information Transmission Method,” Yamada et al, disclosing a conference room reservation system with check-in functionality
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628